Citation Nr: 1143060	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  10-03 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for pseudofolliculitis barbae.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from November 1975 to May 1978.

This appeal to the Board of Veterans' Appeals (Board) arises from an April 2008 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans' Affairs (VA).  Jurisdiction over the case was subsequently transferred to the New York, New York RO.


FINDINGS OF FACT

1.  On two occasions, the Veteran failed to report for a VA examination to assess the nature and etiology of any current pseudofolliculitis barbae.  No other evidence has been submitted to show the continued existence of the disorder.

2.  Although the existing evidence establishes that the Veteran was treated for pseudofolliculitis barbae in service, it does not establish that currently suffers from the condition.  Separation physical examination was negative for pertinent findings. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for pseudofolliculitis barbae are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.655 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the January 2008 letter and the opportunity for the Veteran to respond, the April 2008 rating decision reflects the initial adjudication of the claim.  Hence the Board finds that the VCAA notice requirements have been met.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records and VA medical records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  

The Board also notes that a VA examination was scheduled for the Veteran in both October 2009 and November 2010.  However, the Veteran did not report for either examination and did not provide any good cause reason for failing to report.  Further, subsequent to the scheduled November 2010 examination, the Veteran did not indicate a desire to reschedule.  There is no indication that the communications were returned as undeliverable, or were not otherwise received by the Veteran.  He was notified of his failure to report in both the statement of the case and the supplemental statement of the case.  Accordingly, the Board finds that no further RO action, prior to appellate consideration of this claim, is required.  

II.  Factual Background

The Veteran's service treatment records reveal that his skin was found to be normal on September 1975 entrance examination.  Subsequently, in July 1977 he complained to medical personnel of irritation while shaving and was found to be experiencing pseudofolliculitis barbae.  Consequently, he was put on a two week non-shaving profile.  Subsequent treatment records from December 1977, January 1978, and March 1978, show continued problems with pseudofolliculitis barbae.  On May 1978, separation examination, the Veteran's skin was found to be normal and on his May 1978, report of medical history at separation, the Veteran did not report any skin disease.  

VA medical records from May 2009 to May 2011 show that the Veteran received general medical, dental, and mental health treatment but do not show any indication of pseudofolliculitis barbae.  

As noted, he failed to report for two scheduled examinations.  Moreover, he has not provided any medical record of treatment of the claimed disorder and gives no history of any treatment on his claim seeking benefits.

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, VA shall take appropriate action. 38 C.F.R. § 3.655(a).  Where, as here, the case is one filed for original disability compensation the claim shall be addressed based on the evidence of record.   38 C.F.R. § 3.655(b).
  
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

In the instant case, while the existing evidence clearly shows that the Veteran had some problems with pseudofolliculitis barbae during service, there is no indication in the record that he continues to suffer from the problem.  In this regard, on his May 1978 separation examination, the Veteran's skin was found to be normal and on his May 1978 report of medical history at separation, the Veteran did not report any skin disease.  Also, the VA medical records show absolutely no evidence of current pseudofolliculitis barbae.  In addition, the Veteran, in his January 2008 claim, simply indicated that he was treated for the problem while in service; he did not allege that he was receiving any current treatment for pseudofolliculitis barbae or that he was having any current problems with the condition.  No records showing continued treatment are alleged to exist.  Further, as noted above, he failed to report on two occasions for VA examinations, which would have assessed whether he currently has chronic pseudofolliculitis barbae.  38 C.F.R. § 3.655(b).  Accordingly, current pseudofolliculitis barbae has not been established and there is no disability to service connect.

Where, as here, competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection for that disability-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  Service connection for pseudofolliculitis barbae must be denied because the first essential criterion for a grant of service connection- evidence of disability upon which to predicate a grant of service connection-has not been met. 


ORDER

Service connection for pseudofolliculitis barbae is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


